                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

BECKY A. SELBY,                            :   CIVIL ACTION NO. 1:19-CV-61
                                           :
                   Plaintiff               :   (Chief Judge Conner)
                                           :
             v.                            :
                                           :
HOLLY T. SCHROEDER and                     :
TENNESSEE WALKING HORSE                    :
BREEDERS & EXHIBITORS                      :
ASSOCIATION (TWHBEA),                      :
                                           :
                   Defendants              :

                                      ORDER

      AND NOW, this 18th day of February, 2020, upon consideration of

defendants’ motions (Docs. 30, 39) to dismiss pursuant to Federal Rule of Civil

Procedure 12, and in accordance with the accompanying memorandum, it is hereby

ORDERED that:

      1.     Defendants’ motions (Docs. 30, 39) to dismiss are GRANTED to the
             extent that this court finds that it lacks personal jurisdiction over
             defendants as to all claims in the amended complaint.

      2.     The parties shall provide supplemental briefing regarding transfer by
             no later than close of business on Tuesday, March 3, 2020.



                                               /S/ CHRISTOPHER C. CONNER
                                               Christopher C. Conner, Chief Judge
                                               United States District Court
                                               Middle District of Pennsylvania
